Case 3:17-cv-01104-VLB Document 82-107 Filed 05/15/19 Page 1 of 2




                Exhibit 107
             Case 3:17-cv-01104-VLB Document 82-107 Filed 05/15/19 Page 2 of 2
                                                         Sunday, September 17, 2017 at 6:22:20 AM Paciﬁc Daylight Time




Subject: RE: date check
Date: Tuesday, December 15, 2015 at 3:56:37 PM Paciﬁc Standard Time
From: Dovidio, John <john.dovidio@yale.edu>
To:      Susan Byrne <susan.byrne@yale.edu>
Sue,

A 45-day period would begin on receipt of the day you formally receive information about the decision, as
specified in the Handbook. Our discussion yesterday was about procedures and, asI explained, did not imply any
particular outcome.

I am looking further into the details of my role and will get back to you as soon as I can on the details.

Please don't hesitate to contact me if you have any questions.

Jack

From: Susan Byrne [susan.byrne@yale.edu]
Sent: Tuesday, December 15, 2015 6:58 AM
To: Dovidio, John
Subject: date check


Dear Jack,
I write with a follow-up to our meeting yesterday. For purposes of appeal, does the 45-day clock start
with yesterday's meeting, or on my receipt of the written response from the Dean?

Thanks,
Sue

Susan Byrne
Associate Professor of Spanish and Renaissance Studies
Department of Spanish and Portuguese
Yale University
http://suebyrne.com
-  -------




                                        INITIAL DISCOVERY PROTOCOLS                                           Page 39 of 46
                                                                                                             P80
